Citation Nr: 1121431	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  11-07 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Whether an overpayment of attorney's fees was created when the Veteran's conservator directed the payment of $2,319.00 to the appellant.  

(The matter of entitlement to an initial increased rating for service-connected paranoid schizophrenia is addressed in a separate decision.)


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1996 to September 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In that decision, the RO determined that the appellant erroneously received a check in the amount of $2,319.00 for attorney's fees on behalf of the Veteran, which went beyond the agreed upon percentage stipulated in the contingent fee agreement.  The Veteran is considered incompetent for VA purposes, and the appellant is his attorney, who seeks to retain the amount of $2,319.00 in fees, and argues there was no overpayment of attorney fees.  


FINDINGS OF FACT

1.  The Veteran entered into a contingent fee agreement with the appellant in November 2008, to represent him in connection with his claim seeking disability benefits before VA, the Board, or appropriate Court of Appeals.  

2.  In a September 2009 rating decision, the RO granted the Veteran's claim for total disability based on individual unemployability (TDIU), effective December 31, 2003; the rating was based on the Veteran's psychiatric symptoms relating to his service-connected paranoid schizophrenia.  

3.  In April 2009, J.C., a private attorney, was appointed as the conservator of the Veteran's estate.  

4.  A January 2010 letter issued by the RO indicates that the total amount of past-due benefits to be awarded to the Veteran, starting from the first day of the month following the effective date of the award (January 1, 2004) to the date the rating decision granting entitlement to TDIU was promulgated (September 16, 2009), is $97,000.00.

5.  In March 2010, the RO released an award of $104,730.00 to J.C.  From this award, J.C. withheld $29,100.00 (or 30 percent of $97,000.00) paying this sum directly to the appellant.  

6.  In a March 2010 letter, the appellant, upon learning that the RO had released $104,730.00 to J.C., requested an additional $2,319.00 in attorney fees.  

7.  In a March 2010 letter, J.C. sought authorization from the RO to disburse the additional $2,319.00 to the appellant; in a later March 2010 email, a person employed at the RO authorized J.C. to release the additional $2,319.00 to the appellant.  

8.  In an April 2010 decision, the RO determined that the appellant was not entitled to an additional amount of $2,319.00, and that their office erroneously informed J.C. to release this amount to the appellant.  

9.  The additional $7,730.00 included in the $104,730.00 award was part of the Veteran's recurring monthly payments, not his past due benefits, and therefore the appellant is not entitled to the additional $2,319.00 in attorney fees.  


CONCLUSION OF LAW

An overpayment of attorney's fees has been created with respect to the Veteran's claim.  38 U.S.C.A. §5904 (West 2002 & Supp. 2009); 38 C.F.R. §14.636 (2010); 38 C.F.R. §20.609 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that the Court has held that VA's duties to notify and assist do not apply to cases where, as here, the applicant is not seeking benefits under Chapter 51 of Title 38 of the United States Code, but is instead seeking a decision regarding how benefits will be distributed under another Chapter.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 5-2004.  

In any event, the Board notes that the appellant has amply demonstrated he has actual knowledge of the information and evidence necessary to substantiate his claim for entitlement to the attorney fees sought.  In fact, his arguments to VA touch on precisely the elements at issue in this case.  The Board also points out that the appellant is an attorney with a long history of practice before VA, and who has argued a number of cases involving the matter of entitlement to attorney fees to the courts with jurisdiction over VA decisions.  The Board consequently finds that the appellant has not been prejudiced by any notice failure in this case.  Moreover, given that this case turns on the interpretation of statutes and regulations as applied to actions by the RO, the Board and the Court, there is no outstanding evidence to obtain, and there is otherwise no assistance VA could offer in obtaining evidence that would be pertinent to this appeal.  

For claims in which a notice of disagreement (NOD) was filed prior to June 20, 2007, pertinent laws and regulations governing the award of attorney fees provide that if the following conditions are met, attorney fees may be available when: (1) a final decision was promulgated by the Board with respect to the issue, or issues, involved; and (2) the attorney was retained not later than one year following the date on which the decision of the Board with respect to the issue, or issues involved was promulgated.  38 U.S.C.A. § 5904(c)(1) (West 2002 & Supp. 2009); 38 C.F.R. § 20.609(c)(2009).  It should be noted that 38 C.F.R. § 20.609 has since been omitted, and replaced by 38 C.F.R. § 14.636 (2010).  

Notably, under the previous regulation 38 C.F.R. § 20.609(h)(3)(1) , when the benefit granted on appeal, or as the result of the reopened claim, is service connection for a disability, the "past-due" benefits will be based on the initial disability rating assigned by the agency of original jurisdiction following the award of service connection.  The sum will equal the payments accruing from the effective date of the award to the date of the initial disability rating decision.  If an increased evaluation is subsequently granted as the result of an appeal of the disability evaluation initially assigned by the agency of original jurisdiction, and if the attorney-at-law represents the claimant or appellant at that phase of the claim, the attorney-at-law will be paid a supplemental payment based upon the increase granted on appeal, to the extent that the increased amount of disability is found to have existed between the initial effective date of the award following the grant of service connection and the date of the rating action implementing the appellate decision granting the increase.  

The regulations governing attorney representation were recently changed, and now permit attorneys and agents to charge fees for representation after an agency of original jurisdiction (AOJ) has issued a decision on a claim or claims, and a notice of disagreement has been filed with respect to that decision on or after June 20, 2007.  38 C.F.R. § 14.636 (2010).  The new regulation also provides, however, that, in cases in which a notice of disagreement was filed on or before June 19, 2007, attorneys and agents may charge fees only for services provided after both a final decision is promulgated by the Board with respect to the issue or issues, and the agent or attorney was retained not later than one year following the date that the decision by the Board was promulgated.  Thus, the new regulations permitting payment for attorney fees prior to promulgation of a Board decision are not applicable to an appeal when the notice of disagreement initiating that appeal was filed on or before June 19, 2007.  This claim is governed by these regulations.  

In December 2003, the Veteran filed a claim seeking service connection for schizophrenia paranoia.  In a March 2005 rating decision, service connection for schizophrenia paranoia was denied and the Veteran appealed this decision to the Board.  In August 2007, the Board remanded the case.  While the case was in remand status, the Veteran underwent a VA psychiatric examination in May 2008.  The examiner diagnosed the Veteran with paranoid schizophrenia, and in the June 2008 addendum, she opined that it was at least as likely as not that the Veteran's psychiatric symptoms began during his military service.  It was also noted during the examination, that the Veteran's psychiatric symptoms had a significant impact on his occupational functioning.  

During the course of this appeal, the Veteran, in a January 2007 letter, revoked the Veterans of Foreign Wars as his representative.  He indicated that he had selected the appellant, a private attorney, as his new representative.  The VA Form 21-22a reflects that the Veteran assigned the power of attorney to the appellant in February 2007.  In November 2008, the Veteran and the appellant entered into a contingent fee agreement in which the Veteran appointed the appellant as his legal representative.  In section 3 of the agreement, the scope of the attorney's legal representation extended to any case involving a benefit sought from the Department of Veterans Affairs before VA, the Board, or appropriate Court of appeals.  In section 6, the Veteran agreed to pay a fee equal to thirty percent (30%) of the total amount of any past-due benefits awarded to him.  The agreement did not set forth any definition of what was meant by "past-due benefits."

In a September 2008 rating decision, the Board granted service connection for paranoid schizophrenia and evaluated it as 70 percent disabling.  The Veteran appealed this decision in September 2008 and sought a higher initial disability rating for his service-connected disability.  In light of the evidence of record which reflected the Veteran's unemployment status, as well as his difficulty obtaining and maintaining employment as a result of service-connected schizophrenia, the RO invited the Veteran to file a claim seeking entitlement to a TDIU.  While the Veteran's claim seeking a higher rating for his schizophrenia was pending, he filed an application seeking entitlement to a TDIU which was date-stamped as having been received in November 2008.  

In the January 2009 rating decision, the RO determined that the Veteran was not competent to handle his financial affairs, including disbursement of funds.  In April 2009, the RO appointed J.C., a private attorney, as the conservator of the Veteran's estate.  This agreement became effective in February 2010.  

In a September 2009 rating decision, the RO granted the Veteran's claim for a total disability based on individual unemployability as a result of his service-connected schizophrenia paranoia, effective December 31, 2003.  

A November 2009 letter addressed to J.C. informed him that a retroactive check in the amount of $97,000.00, which covered past-due benefits owed to the Veteran, would be issued once the appropriate surety bond was provided.  

In a January 2010 letter, J.C. was provided with a break-down of the Veteran's entitlement amount based on past-due benefits resulting from the grant of his TDIU claim.  The letter indicated that the Veteran's retroactive payment begins the first day of the month following the effective date (January 1, 2004) and extends until the date the rating decision granting the entitlement was promulgated (September 16, 2009).  The letter notified the Veteran that the RO withheld benefits of $1,296.00 from January 1, 2004 to November 2004; $1,331.00 from December 2004 to November 2005; $1,385.00 from December 2005 to November 2006; $1,429.00 from December 2006 to November 2007; $1,462.00 from December 2007 to November 2008; and $1,546.00 from December 2008 to September 2009.  The total withheld dollars from the effective date of the grant of entitlement to individual unemployability (January 1, 2004) until the date of the rating decision granting entitlement (September 16, 2009) added up to $97,000.00.  

On March 4, 2010, benefits in the amount of $104,730.00 were released to J.C.  From this amount, J.C. withheld $29,100.00 (or 30 percent of $97,000.00) and paid that sum directly to the appellant.  

In correspondence dated March 16, 2010, the appellant contacted J.C. and requested an additional $2,319.00.  He reasoned that since the check was for a total sum of $104,730.00, then 30 percent of this amount was $31,419.00, and he was entitled to an additional $2,319.00 per his contingency fee.  

In correspondence dated March 29, 2010, J.C. provided the RO with a copy of the March 16, 2010 letter and asked them for guidance on how to proceed with the appellant's request.  In an email dated March 29, 2010, the RO authorized J.C. to pay the additional $2,319.00 in attorneys' fees to the appellant. 

In an April 2010 decision, the RO notified J.C. that their office erroneously informed him that he could release the additional $2,319.00 to the appellant.  The letter explained that this additional amount was not a portion of the Veteran's retroactive payment but rather a portion of his monthly payments.  Therefore the appellant was not entitled to this additional amount as part as part of his contingency fee.  

The appellant filed an NOD with respect to this decision in April 2010.  A Statement of the Case (SOC) was issued in January 2011.  The RO indicated that the Veteran's past-due benefits amounted to a total of $97,000.00 and the appellant had correctly received 30 percent of this award.  The deposited amount of $104,730.00 consisted of an additional $7,730.00 in recurring monthly benefits after September 2009, the date in which the rating decision awarding the benefits was implemented.  The appellant was not entitled to a portion of these benefits as they were not part of the Veteran's retroactive benefits, but rather his recurring monthly benefits.  The RO determined that an overpayment of attorneys fees was created when the appellant received additional funds that he was not entitled to, and the overpayment of $2,310.00 must be returned.  

In his March 2011 substantive appeal, the appellant argues that the January 2011 SOC "mistakenly relied on the language of 38 C.F.R. § 20.609(h)(3) which no longer exists.  According to the appellant, this VA regulation and the statute it interprets, 38 U.S.C. §5904(d), pertain to VA withholding fee agreements, and the fee agreement in this case was not a VA withholding fee agreement and therefore the provisions of §20.609(h)(3) are not applicable.  As such, the appellant contends that there is no authority for the VA to "arbitrarily apply the provisions of §20.609(h)(3) which pertain to VA withholding fee agreements, to a non VA withholding fee agreement."  The appellant concludes that there exists no basis in law or in fact for the VA's determination that an overpayment of attorneys fees exists in this matter.  

Analysis

The facts are not in dispute in this claim.  Rather, the appellant argues that his fee should be calculated based on the entirety of the sum released to the conservator of the Veteran's estate, which amounted to a total of $104,730.00, instead of the $97,000.00 awarded to the Veteran based on retroactive payments.  The appellant rests his argument on the notion that the definition of "past-due benefits" in 38 C.F.R. §20.609(h)(3) is inapplicable in this claim, and that VA must instead adopt the meaning he now ascribes to the same term used in his fee agreement with the veteran.  

First and foremost, the Board notes that the contingent fee agreement between the Veteran and the appellant indicates that the Veteran has or will file a notice of disagreement with the VA after June 20, 2007.  See November 2008 Contingent Fee Contract, p. 1, section 2, letter A.  As such, the appellant's claim for VA benefits, is governed by 38 U.S.C.A. § 5904 (West 2002 & Supp. 2009)and 38 C.F.R. §14.636 (2010).  

The appellant argues that the definition of "past-due benefits" as outlined under 38 C.F.R. §20.609(h)(3), is not applicable in this claim because this regulation interprets 38 U.S.C.A. §5904(d), and therefore pertains to VA withholding fee agreements.  According to the appellant, the November 2008 contingent fee agreement between himself and the Veteran is not a VA withholding fee agreement, and the provisions of §20.609(h)(3) relied upon by the VA do not apply.  Pursuant to 38 C.F.R. § 20.609(h)(3), "past-due benefits" is defined as a nonrecurring payment resulting from a benefit, or benefits, granted on appeal or awarded on the basis of a claim reopened after a denial by the Board of Veterans' Appeals or the lump sum payment which represents the total amount of recurring cash payments which accrued between the effective date of the award, as determined by applicable laws and regulations, and the date of the grant of the benefit by the agency of original jurisdiction, the Board of Veterans' Appeals, or an appellate court.  

In first examining the statute which governs attorney/client fee agreements and the regulations which interpret this statute, the Board notes that, in accordance with 38 U.S.C.A. § 5904(d), when a claimant and an agent or attorney have entered into a fee agreement described in paragraph (2), the total fee payable to the agent or attorney may not exceed 20 percent of the total amount of any past-due benefits awarded on the basis of the claim.  Under paragraph 2(A), a fee agreement referred to in paragraph (1) is one under which the total amount of the fee payable to the agent or attorney (i) is to be paid to the agent or attorney by the Secretary directly from any past-due benefits awarded on the basis of the claim; and (ii) is contingent on whether or not the matter is resolved in a manner favorable to the claimant.  

A review of 38 C.F.R. §14.636(h) reflects that the claimant or appellant and an agent or attorney may enter into a fee agreement providing that payment for the services of the agent or attorney will be made directly to the agent or attorney by VA out of any past-due benefits awarded in any proceeding before VA or the United States Court of Appeals for Veterans Claims.  Such an agreement will be honored by VA only if the following conditions are met: (i) the total fee payable (excluding expenses) does not exceed 20 percent of the total amount of the past-due benefits awarded; (ii) the amount of the fee is contingent on whether or not the claim is resolved in a manner favorable to the claimant or appellant; and (iii) the award of past-due benefits results in a cash payment to a claimant or an appellant from which the fee may be deducted.  

Under 38 C.F.R. §14.636(g)(2), a fee agreement that does not clearly specify that VA is to pay the agent or attorney out of past-due benefits or that specifies a fee greater than 20 percent of past-due benefits awarded by VA shall be considered to be an agreement in which the agent or attorney is responsible for collecting any fees for representation from the claimant without assistance from VA.  

The fee agreement entered into between the appellant and the Veteran specifies that the Veteran will pay a fee equal to 30 percent of the total amount of any past-due benefits awarded.  See November 2008 Contingent Fee Contract, p. 3, section 6, letter A.  The contract specifically stipulates that the Veteran will pay the fees due under this agreement directly to the appellant from any past-due benefits awarded as a result of the appellant's representation in obtaining compensation or additional compensation for the Veteran and/or his or her dependents.  It is noted that "[t]he fee called for in this agreement shall NOT be withheld from past-due benefits awarded by the Department of Veterans Affairs."  See Contingent Fee Contract, p. 4, section 6, letter C.  

As such, the appellant is correct that the November 2008 fee agreement between himself and the Veteran is not a VA withholding fee agreement.  

The Board acknowledges that the definition of "past-due benefits" provided in 38 C.F.R. § 20.609 as well as in 38 C.F.R. § 14.636(h)(3) (2010) was made in the context of VA withholding fee agreement.  The Board finds, however, that this does not render immaterial the definition of "past-due benefits" provided for in those regulations.  In fact, none of the pertinent regulations relating to attorney fees offer any other definition against which to suggest that VA recognizes a situation, such as the one here, that an attorney may permissibly claim a percentage of the Veteran's recurring monthly payments.  The Board points out in this regard that the amounts the conservator received above $97,000 clearly represented the amounts due the Veteran for the period beginning after the rating decision which granted entitlement to TDIU, up to the date of disbursement of all funds.  The appellant does not necessarily argue otherwise; he instead appears to argue that since a sum of money was disbursed to the conservator, he is entitled to payment of 30 percent of that sum.  

The Board finds that the definition of "past-due benefits" found in the above regulations is also applicable to the case at hand, given the absence of any other definition within VA's general scheme of determining entitlement to attorneys fees.  Moreover, defining "past-due benefits" to be limited to the benefits due up to the rating decision granting entitlement is far more logical than the alternative offered by the appellant- namely that recurring payments that were paid in a delayed manner, but which are based solely on the period beginning the day after the rating decision, are part of the "past due benefits" that resulted from the rating action itself.

To the extent the appellant instead argues that the inapplicability of the above regulations means that it is the definition of "past-due benefits" in the fee agreement itself which controls, the Board notes that a fee agreement is still required by law to adhere to a standard of reasonableness.  Moreover, the Board points out that the fee agreement itself does not offer any definition of "past-due benefits."  The appellant's post-hoc offer of an idiosyncratic definition is not even remotely persuasive.  In the absence of any alternative definition in the fee agreement, the Board finds it likely the fee agreement intended no definition of "past-due benefits" other than that mentioned in the regulations.  Under that regulation, "past-due benefits" are limited to those due up to the time of the rating decision.  The benefits at issue in this case have, as their basis, the time period beginning after the rating decision, and are in fact the recurring monthly benefits.  These benefits are clearly not "past-due benefits" to which the appellant is entitled. 

Based on the estimated applicable rates, the monthly amount withheld from December 2008 to September 2009 was $1,546.00.  As such, when a check for $104,730.00 was released to the Veteran's conservator, an additional payment of $7,730.00 was included in the total disbursement, which covered monthly payments made from October 2009 until February 2010.  Since this estimated amount encompasses payments made after the issuance of the September 2009 rating decision, this portion comprises the Veteran's recurring and prospective monthly benefits, not his retroactive payments.  Recurring and prospective payments do not fall under the category of payments which are past-due.  

As such, the Board concludes that the appellant has received additional funds he was not entitled to, and an overpayment of attorney's fees has been created.  Therefore, the overpayment of $2,319.00 must be returned to the Veteran's estate.  


ORDER

An overpayment of attorneys' fees in the amount of $2,319.00 has been created in the Veteran's claim and should promptly be returned to the Veteran's estate, subject to any provisions governing the appellant's right to waiver of the overpayment.




____________________________________________
	Thomas H. O'Shay
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


